DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a first chalcopyrite compound layer" in line 3.  However, “a first chalcopyrite compound layer” has already been recited in claim 1 from which claim 9 depends upon, such that it is unclear how there can be another “first chalcopyrite compound layer” formed in the absence of the potassium-rich region as claimed. It is suggested that applicant amend the limitation to “a chalcopyrite compound layer” for clarification of the comparison.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 depends from claim 6 that has been canceled. For the purpose of examination, claim 23 has been interpreted to be dependent upon claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 9-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140088482; see English machine translation) in view of Yang et al. (US 2012/0132281) and further in view of Cheng et al. (US 2018/0190845).
Regarding claim 1, Kim discloses a chalcopyrite compound-based thin film comprising: 
a substrate (SFG sodium free glass with Mo; see Figure); 
a first chalcopyrite compound layer (first precursor layer; it is disclosed the precursor layers can be CuInSe2/CuGaSe2 or another combination in which Cu, In, and Ga are included; pages 7 and 8); and
a sodium-rich region (Na thin film) disposed between the first chalcopyrite compound layer a second chalcopyrite compound layer (see Figure), 
wherein the first and the second chalcopyrite compound layers independently comprise a copper indium selenide (CISe)-based compound, a copper indium gallium selenide (CIGSe)-based compound, a copper indium sulfide (CIS)-based compound, a copper indium gallium sulfide (CIGS)-based compound, or a copper indium gallium sulfur selenide (CIGSSe)-based compound (as set forth above, the precursor can be CuInSe2 or any other precursor comprising at least Cu, In, and Ga).
Kim does not expressly disclose a potassium rich region between the two chalcopyrite compound layers within the chalcopyrite compound-based thin film, wherein the potassium in the chalcopyrite compound-based thin film is in a range of 0.6 weight percent to no greater than 1.6 weight percent.
Yang discloses it is well known in the art before the effective filing date of the claimed invention to use Group Ia alkali metal element in an alkali layer comprising sodium or potassium (Na2S or K2S) in the manufacture of thin film CIGS absorbers to increase power conversion efficiency by improving the crystal growth in the absorber layer to form crystals with relatively large grains, reduce grain boundaries, decrease resistivity, increase carrier density, and minimize defect density in the crystals ([0026]). Yang further discloses the concentration of alkali metal in the absorber layer is desired to be in an atomic percentage between 0.01% and 10% ([0007]), which converts to a potassium weight percent of 9.63X10-6 % to 1.06% in CuInGaSe2, where CuInGaSe2 has an atomic weight of 406.031.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected potassium instead of sodium for the alkali rich layer in the chalcopyrite compound-based thin film of Kim in an atomic percentage between 0.01% and 10%, as taught by Yang, as it would have been a simple substitution of potassium for sodium as the Group Ia alkali material selected, such that the results of the substitution would have been predictable. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, modified Kim teaches all the claim limitations as set forth above, and further discloses the alkali metal layer is formed with a multistage coating (3 stage co evaporation; page 5), and has a thickness of about 1 nm to about 500 nm (thickness of 20-40 nm; page 5).
Regarding claim 9, modified Kim discloses all the claim limitations as set forth above, but the reference does not expressly disclose the first 10chalcopyrite compound layer has a band gap grading structure that is lower than and has greater variation than a first chalcopyrite compound layer that is formed in the absence of the potassium-rich region.
	While modified Kim does not expressly disclose the first 10chalcopyrite compound layer has a band gap grading structure that is lower than and has greater variation than a first chalcopyrite compound layer that is formed in the absence of an alkali metal layer, it is noted that once the chalcopyrite compound-based thin film is disclosed to be formed with an alkali metal layer between two chalcopyrite compound layers, as set forth above, and therefore is substantially the same as the chalcopyrite compound-based thin film as claimed, as disclosed in the specification in paragraphs [0080]-[0085] and [0099], it will, inherently display the recited properties.  See MPEP 2112.01.
Regarding claim 10, modified Kim teaches all the claim limitations as set forth above, and further discloses the substrate comprises at least one of indium tin oxide, fluorine-doped indium tin oxide, glass, molybdenum (Mo)-coated glass, metal foil, metal plate, and a conductive polymer material (Mo coated glass, as set forth above; see Figure).
Regarding claim 11, modified Kim teaches all the claim limitations as set forth above, and further discloses a solar cell comprising the chalcopyrite compound-based thin film according to claim 1 (see Figure).
Regarding claim 23, modified Kim discloses all the claim limitations as set forth above, but the reference does not expressly disclose the copper indium gallium sulfur selenide compound comprises CuInxGa(1-x)SySe(2-y), wherein 0 ≤ x ≤ 1 and 0 ≤ y ≤ 2.
Note that because claim 1 is in the form of a Markush group, and modified Kim teaches copper indium gallium selenide (CIGSe), as set forth above, it is not required that modified Kim meet the further limitation of the non-selected groups via subsequent dependent claims.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140088482; see English machine translation) in view of Yang et al. (US 2012/0132281) and further in view of Cheng et al. (US 2018/0190845), as applied to claim 1 above, and further in view of Zhang et al. (“High efficiency solution-processed thin-film Cu(In,Ga)(Se,S)2 solar cells”).
Regarding claim 7, modified Kim discloses all the claim limitations as set forth above, but the reference does not expressly disclose30 an atomic concentration distribution of at least one of In, Ga, Cu, S, and Se in upper and lower 21regions of the first chalcopyrite compound layer is different from that in a central region of the first chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first chalcopyrite compound layer of modified Kim to have a concentration distribution of Ga in the upper and lower regions of the layer to be different from that of the central region of the layer, as taught by Zhang, so that recombination loss can be reduced, charge collection efficiency is enhanced, and solar spectrum absorption is maximized, as taught by Zhang (Conclusion on page 3679).
Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. 
Applicant asserts the rejection under 35 USC 112 (b) has been addressed, but the issue in claim 9 was not addressed. See the 35 USC 112 section above.
Applicant’s further arguments with respect to claim(s) 1, 3, 7, 9-11 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721